DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1-4, 6, 7, 8, 12-15, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Juillet et al. US 2020/0235500 (“Juillet”).  Regarding claim 1, Juillet discloses a wedge type electrical power connector assembly comprising:
	a frame (labeled FR in annotated figure 9 below) having conductor contact wall (labeled ccw below), a wedge support wall (labeled wsw below), a rear wall (labeled rw below) and a mounting member (labeled mm below), the rear wall being between the conductor contact 
	an interface 200 movably coupled to the frame by a connecting member 100; and
	a wedge assembly having a wedge (labeled WE below) and a fastener 304, 
the wedge having a body (labeled WB below) shaped to fit within the wedge receiving channel of the frame and a fastener holder (labeled FH below) extending from the body, the fastener holder being aligned with the mounting member so that the fastener can pass through the fastener holder into engagement with the mounting member.

    PNG
    media_image1.png
    1852
    1431
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1315
    1016
    media_image2.png
    Greyscale

	Per claim 3, the flexible member comprises an elastomeric member (rubber, paragraph 0021).
	Per claim 4, the base has a substantially arcuate shape.

wherein the second side wall includes a mounting element (labeled ME above) used to couple the interface to the connecting member.
	Per claim 7, the mounting element comprises a channel 202.
	Per claim 8, the interface includes a first contact surface (labeled FCS above) facing the conductor contact wall and a second contact surface (labeled SCS above) facing the wedge.
	Per claim 12, Juillet discloses a wedge type electrical power connector assembly comprising (see analysis above for identification of various parts):
	a frame (labeled FR above) having a conductor contact wall, a wedge support wall, a rear wall and a mounting member, the rear wall being between the conductor contact wall and the wedge support wall, wherein the conductor contact wall, wedge support wall and rear wall form a wedge receiving channel;
	an interface 200 positioned within the wedge receiving channel and coupled to the frame by at least one connecting member 100; and
	a wedge assembly having a wedge and a fastener, the wedge having a wedge-shaped body that fits within the wedge receiving channel of the frame and a fastener holder extending
from the body, 
the body of the wedge having a contact surface facing the conductor contact wall, the fastener holder being aligned with the mounting member so that the fastener can pass through 
	Per claim 13, the at least one connecting member comprises a flexible member having a base, a leg having one end attached to the base and a second end positioned away from the base, the second end of the leg having an interface coupling member attached thereto.
	Per claim 14, the flexible member comprises an elastomeric member.
	Per claim 15, the base has a substantially arcuate shape.
	Per claim 17, the interface includes a first side wall and second side wall, wherein the first side wall includes at least one lead-in, and wherein the second side wall includes a mounting element used to couple the interface to the connecting member.
	Per claim 18, the mounting element comprises a channel.
	Per claim 19, the interface includes a first contact surface facing the conductor contact wall and a second contact surface facing the wedge.

	Claims 9-11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Juillet in view of Schneider US 2016/0186795.  
Regarding claims 9 and 20, Juillet does not state whether the fastener 304 comprises a multi-lead threading.  Schneider discloses a fastener 10 including well known multiple threads and thread leads (paragraph 0023).  It would have been obvious to configure the Juillet fastener 304 threads and corresponding mating threads with multi-lead threading as taught in Schneider.    The reason for doing so would have been to improve the power transfer and increase the travel distance per bolt rotation as was known in the art.

	Per claim 11 and 22, as taught in Schneider, the multi-lead threading comprises a double-lead threading.
Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 23-31 are allowable.  The prior art does not disclose the device as claimed, including (regarding claims 5 and 16) that the rear wall of the frame includes at least one opening configured to permit a portion of the connecting member to pass through the opening into the wedge receiving channel or (regarding claim 23) the rear wall  including at least one opening and the coupling member configured to pass through the at least one opening in the rear wall as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 
/ROSS N GUSHI/Primary Examiner, Art Unit 2833